Citation Nr: 0712167	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether K.L. may be recognized as a helpless child of the 
veteran.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from December 1967 to January 
1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the applicable criteria, the term "child" includes an 
unmarried person who, before reaching the age of 18 years, 
became permanently incapable of self-support through her own 
efforts by reason of physical or mental defect.  38 U.S.C.A. 
§ 101(4)(A); 38 C.F.R. §§ 3.57, 3.356.  Regulations state 
that the child must be shown to be permanently incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of 18.  Dobson v. Brown, 4 Vet. 
App. 443 (1996).  The issue is one of fact premised on 
competent evidence in the individual case.  38 C.F.R. § 
3.356(a),(b); Bledsoe v. Derwinski, 1 Vet. App. 32, 33 
(1990).  In Dobson, the United States Court of Appeals for 
Veterans Claims ("the Court") held that a person may qualify 
as a "child" under the pertinent legal framework if he is 
shown to have been permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  Essentially, the focus of the analysis 
is on the child's condition at the time of his 18th birthday.  
If the child is shown to have been capable of self-support at 
18, the VA need go no further.  If, however, the record 
reveals that he was permanently incapable of self-support at 
18, VA must point to evidence that his condition changed 
since that time.

In this case, K.L. was born in February 1975.  He attained 
the age of 18 years in February 1993.  When K.L. was 
approximately 1 year old, he began having seizures.  He 
continued to have seizures thereafter and was diagnosed as 
having a seizure disorder/epilepsy as well as attention 
deficit disorder (ADD).  He also has been diagnosed as having 
migraine headaches and insomnia.  He has been taking multiple 
medications since the seizures began.  The record shows that 
there were periods where the seizures have been under control 
with medication, but then resumed.  In September 1993, it was 
noted that the veteran had to change schools due to his 
inability to concentrate and that he would probably remain at 
home with his family.  

A review of the record appears to show that his mother has 
accompanied K.L. to his to his medical appointments, 
historically and at the current time.  Recent 1998-2000 
records shows that in 2000, K.L. required some level of 
supervision by his father while his mother was out of town.  
K.L. was approximately 25 years of age at his time.  There is 
no evidence that he has ever held employment.  

There is insufficient medical evidence for the Board to make 
a conclusive determination regarding whether K.L. was 
permanently incapable of self-support as of age 18 and his 
employment limitations that existed at age 18 and what 
limitations are currently shown.

Accordingly, the case is REMANDED for the following action:

1.  K.L. should be afforded a VA examination 
to include general medical, neurological, and 
psychiatric evaluations to determine the 
nature and severity of his disabilities.  The 
examiner(s) should review the claims file 
with regard to K.L.'s medical records and 
medical history and should provide the 
following information and opinions:

a) The current severity (and associated 
functional limitations) of K.L.'s seizure 
disorder/epilepsy and ADD.  

(b) Whether it is at least as likely as not 
that that the seizure disorder/epilepsy and 
ADD and/or any other disabilities present 
rendered K.L. permanently incapable of self-
support at the time of his 18th birthday, in 
February 1993.  The examiner should state, if 
possible, what employment limitations would 
have existed at age 18 and what limitations 
are currently shown.

c) If it is determined that K.L. has been 
capable of self-support since age 18 years, 
the examiner should identify the evidence 
that establishes that he is capable of self-
support and discuss his industrial and 
employment capabilities.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).




